Citation Nr: 1607227	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with gastrointestinal reflux disease (GERD).

2.  Entitlement to an extraschedular rating for hiatal hernia with GERD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1992 and from February 2003 to April 2004. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In October 2011, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a May 2015 decision, the Board denied entitlement to an initial rating in excess of 10 percent for hiatal hernia with GERD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2015 denial and remanded the case to the Board.  

In the parties' JMR, they agree that the Board failed to support its decision with an adequate statement of reasons and bases.  In that regard, the parties found that the Board did not support its finding that the Veteran's hiatal hernia with GERD had not resulted in more than a mild impairment of health.  Further, although the Board noted the Veteran's symptom of sleep impairment in its extraschedular discussion, it did not expressly discuss it in the schedular portion of the decision.  The parties also agreed that the Board did not discuss explicitly discuss the Veteran's October 2011 Board testimony in its decision.  The following decision and remand take into consideration the issues set forth in the parties' JMR.  


This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an extraschedular rating for hiatal hernia with GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hiatal hernia with GERD has been manifested by persistently recurrent dysphagia, pyrosis, and regurgitation, with substernal pain, but which has not resulted in more than mild impairment of health, throughout the appellate period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hiatal hernia with GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In December 2008, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for a hiatal hernia.  Service connection was subsequently granted, and the Veteran appealed the assigned 10 percent rating, effective November 21, 2008.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records.  The Veteran was also afforded VA examinations in March 2009 and September 2014, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiner noted the Veteran's statements and gave an assessment of the current severity of the Veteran's disability.  Therefore, the Board finds that the examinations are adequate for rating purposes.  

In September 2014, the RO requested that the Veteran authorize the release of his records from West Jefferson Hospital and any other private provider where he was treated for his hiatal hernia with GERD.  The Veteran did not respond.  Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Hiatal Hernia with GERD

A 10 percent rating, as is currently assigned, is assigned for two or more symptoms associated with a 30 percent evaluation, but of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular rating of 60 percent is assigned for pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Code 7346.

The Veteran was afforded a VA examination in March 2009 where he reported vomiting less than weekly; esophageal distress accompanied by pain several times a week; and heartburn or pyrosis several times a week.  He denied a history of dysphagia, regurgitation, hematemesis or melena or esophageal dilation. 
On examination, the examiner noted that the Veteran's overall health was good, with no signs of anemia.  The Veteran did not exhibit any signs of significant weight loss or malnutrition or abdominal pain.  An upper Gastrografin report indicated that the Veteran had a fixed hiatal hernia with gastroesophageal reflux.   

A December 2009 VA gastroenterology consultation report indicates that the Veteran complained of dysphagia and heartburn.  He was taking medication, but thought the medication was aggravating his problems.  He denied nausea or weight loss, but reported vomiting and occasional diarrhea.  

A May 2010 report from MGA Gastrointestinal Diagnostic and Therapeutic Center indicates that the Veteran underwent an upper endoscopy based on indications of dysphagia/odynophagia.  The report indicated that a medium hiatal hernia was found, in addition to a stricture of the gastroesophageal junction (dilation) (EGJ); a nodule in the cardia and; a nearly healed short linear erosion, just proximal to the EGJ.  The Veteran was recommended to avoid certain medications and follow up within 2 months.  

A May 2010 VA treatment note indicates that the Veteran was treated for chronic inflammation in the lamina propria.  A July 2010 VA treatment note indicates that the Veteran did not have any loss of weight or recent dysphagia.

At the October 2011 videoconference Board hearing, the Veteran testified that he experienced constant burning in his stomach; trouble sleeping and throwing up occasionally.  See Board Hearing Transcript, pp. 3, 8.  He further testified that these episodes occurred four or five times a week, lasting about 3 hours in duration.  He testified that he is on medication to manage his reflux and has changed his diet to avoid spicy foods.  He also stated that he sleeps in an elevated position in an effort to avoid regurgitation, but still experiences it.  He also testified that he experienced diarrhea three to four times per week and excessive gas.  

At a September 2014 VA treatment visit, the Veteran reported trouble swallowing solid food and occasional vomiting.  He denied regurgitation, abdominal pain or heartburn.  His weight was stable.  

The Veteran was afforded another VA examination in September 2014 where the Veteran reported symptoms of dysphagia, reflux, regurgitation and nausea.  He also reported food getting stuck in his esophagus and substernal burning.  The examiner noted that the Veteran had not had any weight loss and had a normal serum albumin.  The examiner concluded that the Veteran's disability had not had a significant impact on his nutritional status or considerable impairment of health.  

These findings justify the currently assigned 10 percent rating.  However, higher ratings also require additional manifestations.  The September 2014 VA examiner noted that the Veteran had substernal burning; however, the examiner concluded that the Veteran's hiatal hernia "has not had a significant impact on [the Veteran's] nutritional status or considerable impairment of health."  "Considerable" or "severe" impairment are required for higher ratings.   No anemia has been reported or found as a result of alleged melena or hematemesis.  No material weight loss is noted.  Most importantly, however, no doctor has described, any overall impairment of health.  This is not to say that the hiatal hernia with GERD symptoms are not troublesome; it is merely a finding that they have not caused complications or systemic weaknesses which considerably or severely impact the Veteran's daily life.  The Board credits the Veteran's statements regarding the frequency and types of symptoms he experiences secondary to his hiatal hernia.  However, the Board finds that based on the totality of the evidence, the Veteran's symptoms do not rise to the level of considerable impairment of health.  

No higher rating is warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.

A discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected hiatal hernia prevents him from obtaining and/or maintaining gainful employment.  Although the Veteran has indicated that his employer recognizes that the Veteran's hiatal hernia with GERD is an issue, and the disability causes him to miss work, there is no indication that the Veteran is unable to obtain of maintain a substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(There must be cogent evidence of unemployability in the record)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Indeed, the Veteran is currently employed.  


ORDER

Entitlement to an initial rating in excess of 10 percent for hiatal hernia with GERD is denied.



REMAND

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's hiatal hernia is manifested by signs and symptoms such as heartburn, reflux, vomiting, and sleep impairment.  The Diagnostic Code in the rating schedule for hiatal hernia does not contemplate sleep impairment.  Given that the Veteran has reported sleep impairment which is accompanied by regurgitation, it would be appropriate for the Director of VA's Compensation to consider whether an extraschedular rating is appropriate for the Veteran's hiatal hernia disability.  The Board is unable to consider the assignment of an extraschedular rating in the first instance.  Accordingly, after completing any other development deemed necessary, the RO/AOJ should refer the extraschedular component of the Veteran's hiatal hernia disability claim to the Director of VA's Compensation Service.

It appears that the Veteran may receive treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Then, pursuant to 38 C.F.R. §§ 3.321(b)(1), refer the claim of entitlement to an extraschedular rating in excess of 10 percent for hiatal hernia with GERD to the Director of Compensation Service.

The Director's attention is directed to the Veteran's reported symptoms of difficulty sleeping at night due to regurgitation.  The Veteran stated that he sleeps in an elevated position in an effort to avoid regurgitation, but still experiences it.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


